DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
	Lines 1-7 recite “a method comprising: analyzing…selecting…analyzing…determining” but it is unclear what is performing these steps.

As per claims 1 and 15 (line numbers refer to claim 1):
	Line 7 recites “analyzing the work portion of each volume” but it is unclear if “each volume” refers to each volume hosted on the first node. 

As per claims 1, 8, and 15 (line numbers refer to claim 1):
	Lines 7-8 recite “determining, based on the analyzing the work portion of each volume, to move a first volume from the plurality of volumes to a second node” but it is unclear how the work portion of each volume causes the first volume to be selected to be moved to the second node. 

As per claims 2 and 18 (line numbers refer to claim 2):
	Lines 2-3 recite “continuing to analyze the load of each node and move one or more volumes from the plurality of volumes”. Claim 1 recites “a plurality of volumes hosted on the first node” so in claim 2 “the plurality of volumes” refer to volumes hosted on the first node. Therefore, it is unclear why loads of each node is being analyzed if only volumes hosted on the first node are moved. 

As per claim 3:
	Line 2 recites “filtering, from consideration with the plurality of volumes, a volume” but it is unclear what is being considered and what the volume is being filtered from.

As per claims 6 and 19 (line numbers refer to claim 6):
	Lines 1-2 recite “determining to move the first volume is based on historical workload data” but it is unclear what historical workload data this refers to (ie. Workload data on each of the plurality of volumes of each of the plurality of nodes?).

As per claims 11 and 17 (line numbers refer to claim 11):
	Line 3 recites “filter, from the plurality of volumes, a volume having a work portion below a threshold” but it is unclear what it means for the volume to be filtered from the plurality of volumes (ie. Is the volume not being considered for moving if it has a work portion below a threshold? If so, what happens when the first volume is a volume having a work portion below a threshold?). 

Claims 4, 5, 7, 9, 10, 12, 13, 14, 16, 18, and 20 are dependent claims of claims 1, 8, and 15, and fail to resolve the deficiencies of claims 1, 8, and 15, so they are rejected for the same reasons as claims 1, 8, and 15 above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakashita et al. (US 20210105322 A1 hereinafter Sakashita).

As per claim 1, Sakashita teaches a method comprising: analyzing a load of each node in a plurality of nodes (Fig. 7, 1219 used capacity; [0068] in FIG. 7, the node configuration table 121 has data items of the storage node ID 1211, a processor frequency 1212, the number of processors 1213, a memory 1214, a bandwidth of internode network 1215, a bandwidth of compute network 1216, the number of drives 1217, a total capacity 1218 and an used capacity 1219 and the specification of the hardware which is loaded on each node 10 is described in the table 121. In these items, a total value of the capacities of the drives which are loaded on the target node 10 is described in the total capacity 1218 and this capacity corresponds to the capacity of the drive pool 22. In addition, the total capacity which is allocated to each volume 24 from the physical drive 21 is described in the used capacity 1219; [0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions); 
selecting, based on the analyzing, a first node from the plurality of nodes having a highest load of the plurality of nodes (Fig. 17; [0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions; [0097] In step S206, the optimizer 200 selects the “nodeIndex”-th node which is obtained after rearrangement of the nodes and volumes in step S202 as the migration source node);
in response to selecting the first node, analyzing a work portion of each volume of a plurality of volumes hosted on the first node; and determining, based on the analyzing the work portion of each volume, to move a first volume from the plurality of volumes to a second node that has a lower load than the highest load corresponding to the first node ([0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions; [0097] In step S206, the optimizer 200 selects the “nodeIndex”-th node which is obtained after rearrangement of the nodes and volumes in step S202 as the migration source node; [0098] Next, the optimizer 200 designates one target volume in the volumes which are rearranged in descending order in accordance with the evaluation values of the volumes and executes loop processing of the processes in step S208 to step S215 in the loop (step S207); [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value.).

As per claim 2, Sakashita teaches the method of claim 1, further comprising: after moving the first volume, continuing to analyze the load of each node and move one or more volumes from the plurality of volumes until the plurality of nodes achieves a desired performance level (Fig. 17, 18, step S207 loop in descending order of volume’s evaluation value; [0097] In step S206, the optimizer 200 selects the “nodeIndex”-th node which is obtained after rearrangement of the nodes and volumes in step S202 as the migration source node; [0098] Next, the optimizer 200 designates one target volume in the volumes which are rearranged in descending order in accordance with the evaluation values of the volumes and executes loop processing of the processes in step S208 to step S215 in the loop (step S207); [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value; [0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions; [0110] It becomes possible for the optimizer 200 to decide the optimum placement destination of each volume in the distributed storage system 1 by repetitively searching for the placement destination of each volume in order starting from the volume which has a storage area on the node which is high in load by executing such optimum placement decision processing as above; [0105] Then, the optimizer 200 decides whether the goodness value which is calculated in step S213 is increased (step S214). In a case where the goodness value is increased (YES in step S214), the optimizer 200 sets the provisional volume migration to the variable “BestMove” (step S215) and decides to exit from the loop in step S207. On the other hand, in a case where the goodness value is not increased (NO in step S214), the optimizer 200 skips the process in step S215 and decides to exit from the loop in step S207. Since a volume migration plan which is obtained in a case where a higher goodness value is calculated is set to “BestMove” by executing the loop processing in the step S207 in this way, it becomes possible to set an optimum migration plan on the migration source node (the “nodeIndex”-th node) which is being currently selected to “BestMove”. [0106] After exiting from the loop processing (step S208 to step S215) in step S207, the optimizer 200 decides whether “BestMove” id present, that is, whether migration by which the goodness value is increased is executed in the provisional volume migration in the loop processing (step S216). [0107] In step S216, in a case where “BestMove” is present (YES in step S216), the optimizer 200 adds “BestMove” concerned to “MoveCandidate” (step S217).).

As per claim 3, Sakashita teaches the method of claim 1, further comprising: filtering, from consideration with the plurality of volumes, a volume having a work portion above a threshold (Fig. 17; [0100] it is thought that a volume which is large in capacity becomes high also in load in proportion and therefore even in a case where the volume is migrated to another node, the possibility that the volume would bring the migration destination node into an overloaded state is high. In addition, since also the cost involved in migration is high, it is difficult to obtain advantages of migration. Accordingly, the optimizer 200 defines the predetermined threshold value. In step S209, in a case where the capacity of the volume is smaller than the predetermined threshold value (YES in step S209), the optimizer 200 proceeds to step S210. In a case where the capacity of the volume is larger than the predetermined threshold value (NO in step S209), the optimizer 200 skips processes in steps up to step S215 and decides to exit from a loop in step S207.).

As per claim 4, Sakashita teaches the method of claim 1, further comprising: after selecting the first volume, estimating a performance impact on the first node resulting from moving the first volume to the second node ([0115] It becomes possible for the performance simulator 300 to get an estimate in a case where the volumes are actually placed in regard to the migration of the volume that the optimizer 200 provisionally decides; [0138] it becomes possible to decide a safe migration pattern of the target data not only by calculating the optimum placement plan which is based on the monitored load, but also by getting an estimate of a case where the volumes are actually placed and reflecting a result of estimation on the placement plan; [0130] In step S504, the migration schedular 500 provisionally sets so as to start the migration at a target time which is selected in step S503. [0131] Next, the migration schedular 500 predicts the resource utilization rate (step S505). Here, it is possible to make a predictive calculation by the same method as that in step S301 in the performance simulation processing in FIG. 20; [0113] In FIG. 20, first, the performance simulator 300 calculates a predicted value of the resource utilization rate (step S301). The resource utilization rate has a value which is obtained by dividing each IOPS (the read IOPS 1245 and the write IOPS 1246 on the volume performance table 124) at a certain time (per time) by a maximum IOPS of each node per resource of each node; [0102] In step S211, the optimizer 200 calls the performance simulator 300. In this case, the optimizer 200 gives information which indicates the system configuration (the node configuration table 121), information which indicates provisional volume migration which is assumed in step S208 (the move volume table 125) and performance information of each volume (the volume performance table 124) to the performance simulator 300 as input. The performance simulator 300 which is called executes performance simulation processing on the basis of the respective pieces of information which are input and outputs predicted information on the performance (the predicted performance table 127) and predicted information on the resource utilization rate (the resource utilization table 126) to the optimizer 200 as a result of execution of the performance simulation processing. Details of the performance simulation processing will be described later with reference to FIG. 20. [0103] Next, the optimizer 200 calculates evaluation values of each volume and each node in provisional volume migration on the basis of output from the performance simulator 300 (step S212). [0104] Further, the optimizer 200 calculates the goodness value (step S213). The goodness value is obtained by subtracting the evaluation value which is obtained after migration from the evaluation value of the entire distributed storage system 1 which is obtained before migration. As described with reference to FIG. 19, the smaller the evaluation value is, the smaller the latency becomes and the higher the evaluation value becomes.).

As per claim 5, Sakashita teaches the method of claim 1, further comprising: causing the move of the first volume to occur concurrently with processing a regular load of each node ([0065] These data tables are appropriately accessed when executing the processing by each software module which is illustrated in FIG. 4 and data reference, data reading, data generation, data writing, data-updating or the like is executed; [0058] an executer 600 as the software modules; [0063] the executer 600 executes the migration; [0113] write IOPS 1246; [0113] IOPS of each node; [0063] while the migration is being executed, the monitor 100 monitors (executes monitoring of) the load on the hardware of the distributed storage system 1. Then, in a case where the load on the hardware of the distributed storage system. 1 exceeds a predetermined threshold value while the migration is being executed; [0083] while the migration is being executed, for example, the volume performance information may be acquired at short intervals such as at intervals of one second and so forth for the purpose of monitoring the load;).

As per claim 8, it is a system claim of claim 1 so it is rejected for the same reasons as claim 1. Additionally, Sakashita teaches a non-transitory machine readable medium having stored thereon instructions for performing a method of load balancing, comprising machine executable code which when executed by at least one machine, causes the machine to: instruct, in response to the determined first volume, to move the first volume from the first node to the second node ([0142] all or some of the respective configurations, functions and so forth may be realized by software by interpreting and executing a program which realizes the respective functions by the processor. Pieces of information such as programs, tables, files and so forth which are used to realize the respective functions may be stored into (recorded onto) storage devices such as a memory, a hard disc, an SSD (Solid State Drive); [0001] The present invention relates to a distributed storage system and a data migration method and is preferably applied to the distributed storage system and the data migration method which are configured to migrate data between/among nodes in order to smooth a load; [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value).

As per claim 9, Sakashita teaches the non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: estimate a performance impact on at least one of the first node and the second node resulting from moving the first volume to the second node ([0115] It becomes possible for the performance simulator 300 to get an estimate in a case where the volumes are actually placed in regard to the migration of the volume that the optimizer 200 provisionally decides; [0138] it becomes possible to decide a safe migration pattern of the target data not only by calculating the optimum placement plan which is based on the monitored load, but also by getting an estimate of a case where the volumes are actually placed and reflecting a result of estimation on the placement plan; [0130] In step S504, the migration schedular 500 provisionally sets so as to start the migration at a target time which is selected in step S503. [0131] Next, the migration schedular 500 predicts the resource utilization rate (step S505). Here, it is possible to make a predictive calculation by the same method as that in step S301 in the performance simulation processing in FIG. 20; [0113] In FIG. 20, first, the performance simulator 300 calculates a predicted value of the resource utilization rate (step S301). The resource utilization rate has a value which is obtained by dividing each IOPS (the read IOPS 1245 and the write IOPS 1246 on the volume performance table 124) at a certain time (per time) by a maximum IOPS of each node per resource of each node; [0101] In step S210, the optimizer 200 confirms whether the migration destination node has the free capacity which is sufficient for migration of the target volume; abstract a monitor acquires a per-period usage of each of the plurality of kinds of the resources per data, a performance simulator estimates a per-period usage of each resource on a migration destination node when the data is migrated by using the acquired per-data resource usage; [0102] In step S211, the optimizer 200 calls the performance simulator 300. In this case, the optimizer 200 gives information which indicates the system configuration (the node configuration table 121), information which indicates provisional volume migration which is assumed in step S208 (the move volume table 125) and performance information of each volume (the volume performance table 124) to the performance simulator 300 as input. The performance simulator 300 which is called executes performance simulation processing on the basis of the respective pieces of information which are input and outputs predicted information on the performance (the predicted performance table 127) and predicted information on the resource utilization rate (the resource utilization table 126) to the optimizer 200 as a result of execution of the performance simulation processing.).

As per claim 10, Sakashita teaches the non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: repeat, after instructing to move the first volume, the analysis of each node in the plurality of nodes (Fig. 17, step S207 loop in descending order of volume’s evaluation value; [0097] In step S206, the optimizer 200 selects the “nodeIndex”-th node which is obtained after rearrangement of the nodes and volumes in step S202 as the migration source node; [0098] Next, the optimizer 200 designates one target volume in the volumes which are rearranged in descending order in accordance with the evaluation values of the volumes and executes loop processing of the processes in step S208 to step S215 in the loop (step S207); [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value; [0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions; [0063] Then, the executer 600 executes the migration in accordance with a migration start time that the migration operator 400 decides. Incidentally, while the migration is being executed, the monitor 100 monitors (executes monitoring of) the load on the hardware of the distributed storage system 1).

As per claim 11, Sakashita teaches the non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: filter, from the plurality of volumes, a volume having a work portion below a threshold ([0119] In step S403, the migration operator 400 decides whether the priority (the priority 1232) of the target volume is more than a predetermined threshold value (for example, “2”). This threshold value is used to distinguish between a high priority volume and a low priority volume and “2” is one example thereof. [0120] In a case where the priority is less than the predetermined threshold value, that is, the priority is “1” and the target volume is the high priority volume in step S403 (NO in step S403), the migration operator 400 calls the executer 600 immediately and decides to start migration (step S404). Then, the executer 600 which is called executes migration of the target volume in accordance with the optimum volume placement plan which is decided by the optimizer 200. [0121] It becomes possible for the migration operator 400 to immediately execute migration of the high priority volume in order to reduce a time taken until the high priority volume recovers a high-load state by deciding whether the target volume is high in priority in this way. [0122] On the other hand, in a case where the priority is at least 2, that is, the target volume is a low priority volume in step S403 (YES in step S403), the migration operator 400 stands by for execution of processing of the target volume).

As per claim 13, Sakashita teaches the non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: determine an observed threshold performance level for moving the first volume from the first node to the second node (Fig. 17, S207; [0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions; [0097] In step S206, the optimizer 200 selects the “nodeIndex”-th node which is obtained after rearrangement of the nodes and volumes in step S202 as the migration source node; [0098] Next, the optimizer 200 designates one target volume in the volumes which are rearranged in descending order in accordance with the evaluation values of the volumes and executes loop processing of the processes in step S208 to step S215 in the loop (step S207); [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value; [0119] In step S403, the migration operator 400 decides whether the priority (the priority 1232) of the target volume is more than a predetermined threshold value (for example, “2”). This threshold value is used to distinguish between a high priority volume and a low priority volume and “2” is one example thereof.).


As per claim 14, Sakashita teaches the non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: determine, prior to the instruction to move the first volume, that the second node has a compatible configuration for the first volume (Figs. 17, 18; [0101] In step S210, the optimizer 200 confirms whether the migration destination node has the free capacity which is sufficient for migration of the target volume).

As per claim 15, it is a computing device claim of claim 1, so it is rejected for the same reasons as claim 1 above. Additionally, Sakashita teaches a computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method of load balancing in a storage system; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: cause, in response to the determination, the first volume to be moved from the first node to the second node ([0142] all or some of the respective configurations, functions and so forth may be realized by software by interpreting and executing a program which realizes the respective functions by the processor. Pieces of information such as programs, tables, files and so forth which are used to realize the respective functions may be stored into (recorded onto) storage devices such as a memory, a hard disc, an SSD (Solid State Drive); [0001] The present invention relates to a distributed storage system and a data migration method and is preferably applied to the distributed storage system and the data migration method which are configured to migrate data between/among nodes in order to smooth a load; [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value).

As per claim 16, Sakashita teaches the computing device of claim 15, wherein the processor is further configured to: estimate, for the first volume, a performance impact on the second node resulting from moving the first volume to the second node ([0101] In step S210, the optimizer 200 confirms whether the migration destination node has the free capacity which is sufficient for migration of the target volume; abstract a monitor acquires a per-period usage of each of the plurality of kinds of the resources per data, a performance simulator estimates a per-period usage of each resource on a migration destination node when the data is migrated by using the acquired per-data resource usage).

As per claim 17, Sakashita teaches the computing device of claim 15, wherein the processor is further configured to: filter, from the plurality of volumes, a volume having a characteristic that would be incompatible with the second node (Fig. 17; [0100] Then, the optimizer 200 decides whether the capacity of the volume is smaller than a predetermined threshold value (step S209). This threshold value is defined by the user or the distributed storage system 1, for example, from the viewpoints as follows. In general, it is thought that a volume which is large in capacity becomes high also in load in proportion and therefore even in a case where the volume is migrated to another node, the possibility that the volume would bring the migration destination node into an overloaded state is high. In addition, since also the cost involved in migration is high, it is difficult to obtain advantages of migration. Accordingly, the optimizer 200 defines the predetermined threshold value. In step S209, in a case where the capacity of the volume is smaller than the predetermined threshold value (YES in step S209), the optimizer 200 proceeds to step S210. In a case where the capacity of the volume is larger than the predetermined threshold value (NO in step S209), the optimizer 200 skips processes in steps up to step S215 and decides to exit from a loop in step S207. [0101] In step S210, the optimizer 200 confirms whether the migration destination node has the free capacity which is sufficient for migration of the target volume).

As per claim 18, it is a computing device claim of claim 2, so it is rejected for the same reasons as claim 2 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita, as applied to claim 1 above, in view of Sakaguchi et al. (US 20100293412 A1 hereinafter Sakaguchi).

As per claim 6, Sakashita teaches the method of claim 1, wherein the determining to move the first volume ([0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value).

Sakashita fails to teach wherein the determining to move the first volume is based on historical workload data.

However, Sakaguchi teaches wherein the determining to move the first volume is based on historical workload data (claim 7 The data migration management apparatus according to claim 1, wherein history information related to a data migration executed inside the information processing system is also stored in the memory, and wherein, in a case where the execution plan failed, the microprocessor determines whether or not it is possible to re-select the migration-source storage area and the migration-destination storage area included in the execution plan to create a re-execution plan, wherein, when the migration-source storage area and the migration-destination storage area are determined to be re-selectable, the microprocessor estimates, on the basis of the history information, a migration completion time required to complete the data migration from the migration-source storage area to the migration-destination storage area, and wherein, when the estimated migration completion time corresponds to a preset prescribed change condition, the microprocessor changes the migration-destination storage area to a different storage area included in the storage areas; [0141] The migration history information T40, for example, comprises a task ID column C40, a migration-source volume ID column C41, a migration-source volume specifications column C42, a migration-destination volume ID column C43, a migration-destination volume specifications column C44; [0005] manage large volumes of data).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sakashita with the teachings of Sakaguchi to correctly estimate the time it takes to finish migration (see Sakaguchi [0195] when estimating the completion time for a re-execution task, the latest migration history information T40 is used…Consequently, it is possible to enhance estimation accuracy.).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita, as applied to claims 1 and 15 above, in view of Miller et al. (US 20150186070 A1 hereinafter Miller).

As per claim 7, Sakashita teaches the method of claim 1, further comprising: determining to move the first volume based on a difference in observed load between the first node and the second node ([0092] the optimizer 200 rearranges the nodes and the volumes in descending order of the evaluation values in step S202 and thereby the node and the volume which are the highest in evaluation value, in other words, the node and the volume which are the highest in current load are rearranged to high-order positions; [0097] In step S206, the optimizer 200 selects the “nodeIndex”-th node which is obtained after rearrangement of the nodes and volumes in step S202 as the migration source node; [0098] Next, the optimizer 200 designates one target volume in the volumes which are rearranged in descending order in accordance with the evaluation values of the volumes and executes loop processing of the processes in step S208 to step S215 in the loop (step S207); [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value.).

Sakashita fails to teach determining to move the first volume based on a difference in observed load between the first node and the second node being greater than a threshold. 

However, Miller teaches determining to move the first volume based on a difference in observed load between the first node and the second node being greater than a threshold (Fig. 7A; [0031] The copy manager 122 determines (at block 710) whether the difference of the high activity LSS (LSS.sub.H) and the low activity LSS (LSS.sub.L) exceed the specified deviation amount 208. If (from the no branch of 710) the high and low I/O activity volumes do not differ by the deviation 208 amount, then control ends. Otherwise, if they differ by the deviation 208, then the copy manager 122 selects (at block 712) a high I/O activity volume (V.sub.H), also referred to as a first volume, in the LSS.sub.H having a highest I/O activity rate. Migration is initiated (at block 714) to migrate the high I/O activity volume V.sub.H to a spare volume, also referred to as a second volume, in the low I/O activity LSS.sub.L.)
	
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sakashita with the teachings of Miller to avoid performance issues (see Miller [0016] move higher I/O activity volumes to lower activity volume groups and vice versa to balance the workload and avoid performance problems).
	
As per claim 20, it is a computing device claim of claim 7, so it is rejected for the same reasons as claim 7 above. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita, as applied to claim 8 above, in view of Su et al. (CN111966496A hereinafter Su).

As per claim 12, Sakashita teaches the non-transitory machine readable medium of claim 8, further comprising machine executable code that causes the machine to: moving the first volume ([0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value).

Sakashita fails to teach verify, after moving the first volume, a decrease in the load of the first node.

However, Su teaches verify, after moving the first volume, a decrease in the load of the first node ([0075] ensuring that the calculation pressure of the cloud data center is reduced; [0106] Migrate some of the computing tasks to the FPGA cluster 52 for processing; [0063] the FPGA cluster is used as an edge intelligent device to handle computing tasks migrated from cloud server clusters to reduce the pressure on cloud computing; [0042] While completing the computing tasks, it solves the problems of excessive computing load on the server in the cloud data center and high energy consumption of the FPGA, thereby realizing the sharing of computing tasks from the cloud data center on the side of the FPGA cluster).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sakashita with the teachings of Su to ensure excessive load on one node is reduced (see Su [0042] While completing the computing tasks, it solves the problems of excessive computing load on the server in the cloud data center and high energy consumption of the FPGA, thereby realizing the sharing of computing tasks from the cloud data center on the side of the FPGA cluster [0075] ensuring that the calculation pressure of the cloud data center is reduced).
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sakashita, as applied to claim 15 above, in view of Shibayama et al. (US 11216317 B1 hereinafter Shibayama).

As per claim 19, Sakashita teaches the computing device of claim 15, wherein the processor is further configured to: select the first volume ([0098] Next, the optimizer 200 designates one target volume in the volumes which are rearranged in descending order in accordance with the evaluation values of the volumes and executes loop processing of the processes in step S208 to step S215 in the loop (step S207); [0099] In step S208, the optimizer 200 assumes that the target volume which is on the migration source node which is selected in step S206 and is designated in step S207 is to be migrated to a node which is the lowest in load in all the nodes, that is, the node which is the smallest in evaluation value).

Sakashita fails to teach select the first volume based on historical performance data.

However, Shibayama teaches select the first volume based on historical performance data (claim 1 the management unit: determines a volume, a migration source processor and a migration destination processor to be used for migrating the volume between the processors based on the load of the processors and the volume in the operation history information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Sakashita with the teachings of Shibayama to resolve load imbalances using historical information (see Shibayama Col. 15 lines 25-27 with respect to problems such as performance imbalance in the rights of control of the CPUs 11 and the volumes 18, it is required to look at long-term trends). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195